Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Applicants’ representative’s account of the interview is accurate.  The Examiner now appreciates that the September 24 amendment where claim 1 was modified to stipulate the employment of a molten “inorganic” salt was intended to remove from the scope of the claimed invention those embodiments where the host medium was an ionic liquid.  Accordingly, the rejections over Yuan are hereby removed.  Still, the Examiner proposed that “inorganic” (salt) be replaced with “metal” insofar as the former has acquired such a broadened meaning in the prior art, given the ability of Applicants to be their own lexicographers, that some might very well consider an ionic liquid to be inorganic notwithstanding the presence of organic structural attributes.
	As for Miller, the Examiner agrees that one of ordinary skill would hardly glean from that reference molten metal salts into which inorganic nanocrystals are dispersed.
	An updated/modified survey of the prior art did not yield any additional disclosures directed to inorganic nanocrystals/nanoparticles dispersed in molten metal salts.  The vast majority of disclosures teaching a conceptually-similar product/composition all used ionic liquids not necessarily exhibiting Lewis acidic/basic character.  Additional documents of interest but not especially relevant to the patentability of the claimed invention include Langmuir (2009) 25 (2), 2604-12, Topics in Current Chemistry (2017) 375(5), 78-120, and Materials Research Society Symposium Proceedings (2012) 1473, DOI 10.1557/opl.2012.1211.  Notable U.S. Patent disclosures include U.S. Patent Application Publication Nos. 2017/0166807, 2013/0221289, 2018/0200293, 2008/0271570, and 2015/0376487.  Insofar as these and other references cited during this prosecution are regarded as the most germane available but fail to even render obvious the instant invention, claims 1, 4-5, 9-11, 21-26 are allowable.  Claims 14-

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 2, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765